Order modified by reducing the amount of the lien of respondent to the sum of $1,000 for his fees and $200 for disbursements, which is to include not only accountant’s fees to be paid by respondent but all other expenditures, with a credit to appellant for the sum of $500 heretofore paid, leaving a balance of $700 as the net amount of respondent’s lien, and, as so modified, affirmed, with twenty dollars costs and disbursements to the *947appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.; Dore, J., dissents and votes to modify to the extent of referring all issues, including the issue as to the retainers, to an official referee to hear and report with his opinion, the determination of this appeal to be held in abeyance pending referee’s report.— Settle order on notice.